Citation Nr: 9909211	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis. 

2.  Entitlement to service connection for a neurological 
disease manifested by spastic paraparesis, an ataxic gait and 
abnormal reflexes, to include demyelinating disease other 
than multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In June 1983, service connection for a systemic neurological 
disease manifested by spasticity, an ataxic gait and abnormal 
reflexes, secondary to Agent Orange was denied.  The veteran 
perfected his appeal, however, before the case was certified 
to the Board, the appellant reported that he wanted to claim 
entitlement to service connection for multiple sclerosis.  A 
formal withdrawal of the appellant's appeal to the June 1983 
action, however, was never filed by the veteran. 

In a May 1988 rating decision, service connection for 
multiple sclerosis was denied.  The veteran was informed in 
writing of this decision, however, a timely appeal was not 
perfected.  

The appeal now before the Board arises from the 
aforementioned June 1983 rating decision, as well as a March 
1991 rating decision entered by the RO, which denied an 
appeal to reopen the claim of entitlement to service 
connection for multiple sclerosis.  The Board remanded the 
case in June 1994 for additional development.  In February 
1996, the Board affirmed the action taken by the RO in March 
1991.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims ("the Court").

In May 1996, VA filed an unopposed motion for remand with the 
Court.  The Court granted the motion in August 1997, vacating 
the Board's February 1996 decision and remanding the case to 
the Board.  Subsequently, the Board remanded the veteran's 
case to the RO in April 1998 for additional development.  In 
rating decisions in August and December 1998, the RO denied 
service connection for a neurological disease manifested by 
spastic paraparesis, an ataxic gait and abnormal reflexes, to 
include demyelinating disease other than multiple sclerosis, 
and determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for multiple sclerosis.  The case has now been 
returned to the Board.


FINDINGS OF FACT

1.  In a decision by the RO in May 1988, the veteran's claim 
for entitlement to service connection for multiple sclerosis 
was denied.

2.  Evidence received since the May 1988 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran currently has a neurological disease 
manifested by spastic paraparesis, an ataxic gait and 
abnormal reflexes, to include demyelinating disease other 
than multiple sclerosis, which is at least as likely as not 
to have begun during his period of active service. 


CONCLUSIONS OF LAW

1.  The evidence received since the May 1988 decision by the 
RO denying service connection for multiple sclerosis is not 
new and material; the veteran's claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran's neurological disease manifested by spastic 
paraparesis, an ataxic gait and abnormal reflexes, to include 
demyelinating disease other than multiple sclerosis, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show no indication of 
any complaints of, nor treatment for, neurological problems 
in service.  On physical examination in February 1969, 
neurological evaluation was normal.  

On VA examination in April 1983, the veteran reported a 
history of aching knees and tired legs that first began 
during service.  He also reported that, over the past 3 to 4 
years, he had experienced recurrence of knee pain with a 
peculiar feeling of numbness along the lower legs, 
instability and weakness.  He further noted that all these 
symptoms had become progressively worse.  He said he had been 
exposed to Agent Orange and felt his problem was related to 
this.  Neurological examination found he walked with a 
spastic, unstable gait.  Deep tendon reflexes were 
exaggerated in the upper and lower extremities.  A sustained 
clone was observed on eliciting Achilles' reflex.  Babinski 
was positive on the right side.  The veteran was unable to 
walk along a straight line.  Roser's testing was positive.  
The impression was systemic neurological disease manifested 
by spasticity, ataxic gait and abnormal reflexes.  The 
veteran was referred to neurology for further evaluation.  

A June 1983 report of a neurology consultation noted that the 
veteran had a history of difficulty walking for 8 to 9 years, 
which was progressively getting worse.  It was noted that he 
could run 5 years previously, but not at the time of 
examination.  He also was reported to have difficulty going 
down stairs and driving had become progressively more 
difficult.  It was reported that he had not seen a 
neurologist so far.  He was also reported to have paresthesia 
in both legs, daily, for 3 years, but no permanent numbness.  
He had pains in his knees and ankles, described as aching, 
but not related to weather.  It was noted that he felt his 
arm muscles, as well as calves, were getting thinner, 
apparently quit definitely.  Also, he reported some 
paresthesia in his arms intermittently, and bladder urgency 
with occasional incontinence.  The impression included 
myelopathy of questionable cause, with multiple 
possibilities, including multiple sclerosis.  

In a rating decision in June 1983, the RO denied service 
connection for systemic neurological disease manifested by 
spasticity, ataxic gait and abnormal reflexes, claimed as a 
residual of exposure to Agent Orange.  The veteran filed a 
notice of disagreement with this determination in August 
1983.  He perfected his appeal of this issue by filing a 
substantive appeal in October 1983.  

A January 1984 report of contact form shows that the veteran 
indicated he wanted to claim entitlement to service 
connection for multiple sclerosis.  It was noted that a 
scheduled hearing would be canceled and the veteran's appeal 
would be suspended pending receipt of additional evidence to 
support the claim.  

In written statements from the veteran received in January 
and March 1988, the veteran stated that he had been admitted 
to a VA hospital in June 1983 for testing because he was 
having trouble with aches and pain, tiredness of the legs, 
and loss of balance.  He reported that he had noticed this 
trouble while in service, but thought it was just from 
marching and walking all the time.  He thought the condition 
would go away, but instead it just got worse each year.  He 
reported that he had been diagnosed as having neurological 
disease manifested by spastic paraparesis demyelinating 
disease and, while tests for multiple sclerosis came back as 
negative, he was being treated as if he had multiple 
sclerosis.  He further reported that the doctors had told him 
that they have cases when 10 percent of multiple sclerosis 
patients do not show up until too late.  He reported that 
when he goes to the doctors, they ask him how is multiple 
sclerosis is doing.  

In a rating decision in May 1988, the RO denied service 
connection for multiple sclerosis.  The veteran was informed 
of this determination in June 1988, but did not file an 
appeal.  

In March 1991, the veteran submitted a request that his claim 
for service connection for multiple sclerosis be reopened.  
Various medical records, many for treatment  predating the 
May 1988 rating decision, were received following his request 
to reopen the claim.  

A January 1991 statement from Anna M. Campbell, R.N., was 
received in March 1991.  She said that she was a registered 
nurse employed by Vulcan Mold and Iron Company from 1973 to 
1984 as the plant nurse.  She further stated that, during 
this time, she was aware of the veteran having problems with 
his legs.  She was unable to identify actual dates, but there 
were occasional reports of his having minor incidents of 
tripping or falling during working hours.  She became aware 
of a more serious problem when she noticed a change in his 
gait, which she remembered discussing with him.  She stated 
that she was therefore not surprised when the veteran was 
diagnosed as having multiple sclerosis.  She further stated 
that the veteran was an excellent employee and was not a 
habitual complainer and, looking back, she now realized that 
these incidents were symptoms leading up to his present 
condition.  

In a March 1991 rating action, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
multiple sclerosis.  The veteran disagreed with this 
determination and began the current appeal of this issue.  

At a personal hearing in January 1992, the veteran and his 
wife testified concerning his condition.  It was stated that 
he had been treated at Latrobe Area Hospital between 1970 and 
1972, but that records were no longer available due to a 
flood.  He testified that he had first noticed problems with 
his legs in 1968 while in service.  He further testified that 
his problems had continued while he was employed at Vulcan 
Company beginning in November 1969 and that he had been on 
workman's compensation twice, and on "sick and accident" 
status on a number of occasions due to falls.  He reported 
that he would trip or twist his ankle if he walked a lot and 
sometimes his knee would give out and he would fall.  His 
wife testified that they had been married in June 1970.  She 
said that, even before they married, the veteran would trip 
when he walked and that this continued after they were 
married and had been noticed by the nurse where he worked.  
He was initially treated for arthritis, but was hospitalized 
at a VA hospital in 1983 and told he had a disease rather 
than arthritis.  The veteran testified that he was first 
diagnosed with demyelinating disease in 1983 by VA and that 
he was let go by his employed after being diagnosed because 
they felt he would be a hazard to the workplace.  He was 
approved for Social Security disability benefits in 1983 and 
began receiving them in 1984.  He testified that he had been 
involved in several automobile accidents due to his leg 
condition and that the first was in January or February 1970.  
He did not know if his foot was on the brake or gas, he had 
no feeling, and he had to look to manipulate the controls.       

Subsequent to the veteran's January 1992 hearing, various VA 
and private outpatient treatment and hospitalization records 
were received showing that he received treatment for 
neurological problems.  A private treatment record indicates 
the veteran was seen in January 1971 for the left ankle, but 
further details of any treatment were not revealed.  He was 
hospitalized in June and July 1983 at a VA hospital.  The 
hospital records show that he presented with increasing 
difficulty in walking as well as pain in his left ankle, 
knee, and hip.  He reported he was in his usual state of good 
health until approximately 8 years previously when he noted 
the onset of left leg numbness around the knee region.  It 
was reported that he had numbness as well as occasional 
tingling in his knee, anterior thigh, and medial lower leg 
and the symptoms slowly progressed.  Approximately two years 
after the onset of the symptoms, he noted some stiffness in 
his left knee as well as pain with motion that slowly 
increased.  He also complained of increased frequency in 
tripping and dragging his toes and difficulty in knowing 
where his feet were in both his right and left legs.  The 
initial impression was that the veteran had a spastic 
paraparesis.  Likely etiologies were felt to be compressive 
lesions at the cervical level of spinal cord, brain tumor or 
a demyelinating disease.  After he underwent various testing, 
it was stated that his most likely diagnosis was multiple 
sclerosis but low CSF protein and ICG were against this 
diagnosis.  The veteran was discharged with a diagnosis of 
probable demyelinating disease of the nervous system.  
Subsequent outpatient treatment records show he continued to 
be seen for neurological problems, but multiple sclerosis was 
not diagnosed.        

A February 1992 letter from the Medical Unit Supervisor of 
the Connecticut General Life Insurance Company states that 
Vulcan Mold's records of sickness and accidents benefits that 
may have been paid to the veteran for 1970 through 1980 had 
been destroyed.  

A March 1992 letter from the veteran's mother noted that the 
veteran did not have his condition before he went into the 
Army, but that, while he was stationed at Fort Knox and after 
he got out of the Army, she commented to him about him 
tripping on different occasions.  She noticed a changing of 
his walk as the years went on and he started to trip more and 
even falling.  She expressed her belief that his condition 
was due to his service in Vietnam, and the food and water he 
drank and the spraying that he was exposed to.    

A December 1994 VA examination report noted the veteran had a 
15 year history of leg pain and gait disorder.  He first 
noted symptoms in approximately 1968 when he would develop 
shooting leg pain after marching or prolonged standing.  In 
the 1970's, he noticed that he was tripping.  Following 
examination the diagnosis was spastic paraparesis of unknown 
etiology.  The differential diagnoses included B-12 
deficiency, which was being ruled out; a HDLV 1 infection; an 
occult arteriovenous malformation; and a primary lateral 
sclerosis.  

In February 1996, the Board affirmed the RO's March 1991 
determination that no new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for multiple sclerosis.  In August 1997, the Court 
vacated this decision and remanded the case to the Board.  In 
April 1998, the Board noted that the veteran had perfected an 
appeal of the June 1983 denial of service connection for a 
neurological disorder other than multiple sclerosis and had 
not withdrawn this appeal when he sought service connection 
for multiple sclerosis.  Thus, the Board included the issue 
of entitlement to service connection for a neurological 
disease manifested by spastic paraparesis, an ataxic gait and 
abnormal reflexes, to include demyelinating disease other 
than multiple sclerosis, when it remanded the case to the RO 
for additional development.  

The veteran underwent a special VA neurological examination 
in June 1998.  A corrected version of the report of this 
examination was signed by the examiner in September 1998.  
The report noted that the veteran had been referred for 
evaluation pursuant to the Board's April 1998 remand decision 
and that specific questions were to be addressed.  The 
examiner stated that the veteran first noticed, while in 
service in 1968, that he had difficulty walking tending to 
scuff and to trip over his toes.  Over the subsequent three 
decades he reportedly had a gradually progressive evolution 
of a spastic paraparesis.  He had had no relapses or 
remissions.  It was further noted that multiple extensive 
evaluations had been performed.  In particular, it was noted 
that there were records from when he was a patient at a VA 
facility in 1983 at which time a lumbar puncture and 
myelogram were performed.  The results of his inpatient and 
outpatient evaluations were also discussed.  Following review 
of the file and an examination of the veteran, the examiner 
concluded that the veteran had a progressive spastic 
paraparesis which began during his military service in 1968 
according to the history available from the veteran.  The 
examiner stated that the veteran clearly did have a chronic 
progressive spastic paraparesis which was due to central 
nervous system demyelination and may represent multiple 
sclerosis or other demyelinating disease.  It was opined that 
it was at least as likely as not to have begun during his 
period of active duty military service.  

Analysis

Whether new and material has been submitted to reopen claim 
of entitlement to service connection for multiple sclerosis 

The veteran is requesting that his claim for service 
connection for multiple sclerosis be reopened.  The evidence 
which was of record prior to the May 1988 decision by the RO 
included the veteran's service medical records and the 
reports of VA examinations from 1983.  These records show 
that, while the veteran had neurological problems, he did not 
have a medical diagnosis of multiple sclerosis.  Based upon 
consideration of this evidence, the May 1988 rating decision 
by the RO found that the veteran did not have multiple 
sclerosis and denied his claim.  The veteran was notified of 
this determination and, since he did not file a timely 
appeal, the decision became final.  

Except as provided under 38 U.S.C.A. § 5108, when a claim has 
been disallowed in a rating action by the RO and it becomes 
final, the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  In determining whether to reopen a 
previously denied claim, the Board must first determine 
whether the evidence is "new and material."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has attempted to reopen his claim and the 
documents that have been submitted or obtained since the May 
1988 decision include numerous VA and private medical 
records, various documents relating to his employment and 
medical treatment, lay statements from the veteran and 
others, and testimony at a personal hearing.  However, the 
records do not show that the veteran has ever had a clear 
medical diagnosis of multiple sclerosis.  Thus, while these 
records are new, they are not relevant or probative to the 
issue of entitlement to service connection for multiple 
sclerosis, as they still do not show a clear diagnosis of 
multiple sclerosis.   

After reviewing the evidence which was not of record at the 
time of the May 1988 decision, the Board finds that the 
necessary evidentiary requirements have not been met, as new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for multiple sclerosis has not 
been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Thus, the veteran's claim is not reopened and the 
appeal of this issue is denied. 

Service connection for a neurological disease, other than 
multiple sclerosis

The veteran also has a pending claim seeking service 
connection for a neurological disease manifested by spastic 
paraparesis, an ataxic gait and abnormal reflexes, to include 
demyelinating disease other than multiple sclerosis.  After 
reviewing the record, the Board finds that his claim is 
plausible; therefore, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Also, organic 
diseases of the nervous system will be presumed to have been 
incurred in service if manifested to a 10 percent degree of 
disability within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).   

Further, the chronicity provisions of 38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  

The veteran's service medical records show no treatment for 
any neurological problems in service.  The veteran, however, 
testified that he began having problems with his legs in 
service causing him to trip.  He reported that the condition 
continued following his separation from service and worsened 
over the years.  His testimony is supported by his wife who 
testified that the veteran had such problems prior to their 
marriage in June 1970.  Further, the veteran's mother has 
stated that he had no problems prior to service, but that he 
did have problems with walking and tripping in service and 
upon his return.  This evidence is probative because a lay 
person can provide evidence of symptoms.  See, Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
 
While the post-service medical evidence does not document any 
complaints of, nor treatment for, neurological problems until 
several years after the veteran's separation from service, a 
statement from a nurse at the company where the appellant 
worked after his separation from service was to the effect 
that he had problems walking and tripping, and that she felt 
his problems at that time were the beginning of his later 
diagnosed neurological disorder.  A recent VA neurological 
examination found the veteran has a chronic progressive 
spastic paraparesis which was due to central nervous system 
demyelination.  The examiner, after reviewing the claims 
file, expressed the opinion that it was at least as likely as 
not that the neurological disorder began during his period of 
service.  

In light of the opinion of the VA examiner who had not simply 
examined the veteran, but reviewed the claims folder and 
treated the appellant as well; and in the absence of any 
competent evidence preponderating against that opinion, the 
Board holds, with resolution of reasonable doubt in the 
claimant's favor, that the record supports a finding that the 
diagnosed neurological disorder is etiologically related to 
his period of active service.  Thus, entitlement to service 
connection for neurological disease manifested by spastic 
paraparesis, an ataxic gait and abnormal reflexes, to include 
demyelinating disease other than multiple sclerosis, is 
granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for multiple 
sclerosis.  The appeal of this issue is denied.

Entitlement to service connection for a neurological disease 
manifested by spastic paraparesis, an ataxic gait and 
abnormal reflexes, to include demyelinating disease other 
than multiple sclerosis, is granted.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


